Citation Nr: 0825355	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  99-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial, compensable rating for right 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 1998 rating decision in which the RO 
in Oakland, California, inter alia, granted service 
connection and assigned an initial,  0 percent 
(noncompensable) rating for right ear hearing loss, effective 
August 19, 1997; but denied service connection for left ear 
hearing loss. The veteran filed a notice of disagreement 
(NOD) in October 1998, and the RO issued a statement of the 
case (SOC) in February 1999. The veteran filed a substantive 
appeal in August 1999.

In December 1999, the RO issued a supplemental SOC (SSOC), 
reflecting the RO's continued denial of service connection 
for left ear hearing loss and for an initial compensable 
rating for right ear hearing loss.
 
The Board notes that the veteran was represented by The 
American Legion; however, he revoked the representation in 
February 2000. The Board recognizes the veteran as now 
proceeding pro se in this appeal.

During the course of the appeal, the veteran's claims file 
was transferred to the San Diego RO; thus, that office has 
jurisdiction over the veteran's claims file.

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record. During the hearing, 
the veteran withdrew from appeal a previously perfected claim 
for higher initial and subsequent ratings for PTSD. 
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for right 
ear hearing loss, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disability).

In June 2006, the Board remanded the matters on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional notice and development.  After 
accomplishing some further action,  the AMC continued the 
denial of the claims (as reflected in the April 2008 SSOC) 
and returned these matters to the Board for further appellate 
consideration.


For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, in the prior remand, the Board 
noted that during the March 2006 hearing, the veteran raised 
the issues of service connection for a back disability and 
for headaches. In addition, the medical evidence of record 
raises an informal claim for service connection for tinnitus. 
As these issues have not been yet been adjudicated by the RO, 
they are not properly before the Board; hence, they are again 
referred to the RO for appropriate action.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
June 2006 remand were not followed; hence, further remand of 
these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.

In the June 2006 remand, the Board instructed the RO to have 
private graphical displays of audiogram test results from C. 
F. Jimenez, M.D., dated from October 1999 to June 2000, 
converted to an appropriate numerical form by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995).   
This was never accomplished.  

The Board also instructed the RO to specifically request that 
the veteran provide authorization to enable it to obtain the 
treatment and audiology records of C. F. Jimenez, M.D., in 
Chula Vista, California.  The RO was then to contact Dr. 
Jimenez and determine whether he is a state licensed 
audiologist and whether the October 1999, June 2000, and any 
additionally obtained audiological findings are based upon a 
controlled speech discrimination test using the Maryland CNC 
test parameters. 

However, the AMC's July 2007 letter to the veteran did not 
specifically request that he provide authorization to enable 
VA to obtain treatment and audiology records from the C. F. 
Jimenez, M.D. and none were obtained.  Therefore, another 
remand is warranted for the RO to specifically request that 
the veteran provide authorization to enable it to obtain 
treatment and audiology records from Dr. Jimenez and 
determine whether he is a state licensed audiologist.

In the June 2006 remand, the Board also instructed that, 
prior to arranging for the veteran to undergo VA examination, 
the RO was to associate with the claims file all outstanding 
VA medical records and reports of audiological evaluation 
from the San Diego VA Medical Center (VAMC) in San Diego, 
California, dated from March 1999 to June 2004 and the La 
Jolla VAMC from March 1999 to the present.  The Board 
specifically pointed out that an April 2004 VA Audiology 
Consultation record from the San Diego VAMC referenced 
audiometric configurations, but did not provide the pure tone 
thresholds findings in decibels.  However, incomplete copies 
of VAMC treatment records, without the April 2004 VA 
audiometric pure tone thresholds results, were associated 
with the claims file after the VA examination.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, another remand is warranted for the RO to 
obtain and associate with the claims file all outstanding 
pertinent VA medical and audiological records from the San 
Diego and La Jolla VAMC, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requesting records 
from Federal facilities.

After all available records are associated with the claims 
file, the veteran should be afforded an additional VA 
audiological examination.  In this regard, although the 
invalid results of the February 2007 VA audiology evaluation 
were characterized by the VA audiologist as being based on 
the veteran's inconsistent and unreliable performance, in 
fairness to the veteran, another evaluation should be 
performed to ensure that there is a complete record upon 
which to decide his claim for a compensable rating and for 
service connection.  The Board emphasizes, however, that in 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).

Thereafter, the RO should forward the entire claims file to 
the physician that examined the veteran and prepared the 
March 2007 ear, nose, and throat examination report for an 
addendum based on review of any newly added records.  The RO 
should only arrange for the veteran to undergo further 
examination if the prior examiner is not available, or cannot 
provide the requested opinion without first examining the 
veteran.

The veteran is hereby advised that failure to report for any 
scheduled audiological evaluation or ears xamination, without 
good cause, may  result in denial of the claim (s) (as the 
original claim(s) will be adjudicated o the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled evaluation and/or examination, the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility at which the 
evaluation and/or examination is to take place.

Additionally, to ensure that all due process requirements are 
met, while these matters are on remand, the RO should give 
the veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the appellant 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. The 
RO's adjudication of the claim for an initial, compensable 
rating for right ear hearing loss should include continued 
consideration of whether staged rating  pursuant to 
Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should have private graphical 
displays of audiogram test results from 
C. F. Jimenez, M.D., dated from October 
1999 to June 2000, converted to 
appropriate numerical results by a 
certified specialist.

2. The RO should obtain all outstanding 
pertinent medical and audiology records 
for the veteran from the San Diego VAMC ( 
since June 2004), and from the La Jolla 
VAMC (from March 1999 to the present), 
ensuring that complete audiometric 
testing records of all pure tone 
thresholds in decibels and speech 
recognition scores are obtained and 
associated with the claims file (to 
specifically include audiometric testing 
results from an April 2004 audiology 
consultation at Mission Valley VA OPC).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran a 
letter requesting he  provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
C. F. Jimenez, M.D., 577 Third Avenue, 
Chula Vista, California, 91910.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of the decision in Dingess/Hartman (cited 
to above).  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.

The RO should contact C. F. Jimenez, 
M.D., and determine whether he is a state 
licensed audiologist, and whether the 
October 1999, June 2000, and any 
additionally obtained audiological 
findings are based upon a controlled 
speech discrimination test using the 
Maryland CNC test parameters.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the appellant's 
response has expired, the RO should 
arrange for the veteran to undergo 
further VA audiological evaluation at the 
La Jolla VAMC.  The veteran is reminded 
of his responsibility to cooperate with 
the agency in the gathering of the 
evidence necessary to establish allowance 
of benefits.  The audiologist should 
conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral 
hearing loss, and set forth testing 
results in a printed (typewritten) 
report.  

Thereafter, the RO should forward the 
entire claims file, to include a complete 
copy of this REMAND, and new audiometric 
testing results, to the physician that 
examined the veteran and prepared the 
March 2007 ear, nose, and throat 
examination report for an addendum based 
on review of any newly added records. 

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
the left ear, whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).

If lthe veteran has left ear hearing loss 
to an extent recognized as a disability,  
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a  50 percent or 
greater probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include alleged 
in-service noise exposure.  

If the veteran's left ear hearing loss is 
more likely attributable to some other 
cause, such as the aging process, the 
physician should clearly so state.  
Moreover, iIn providing the requested 
opinion, the examiner should specifically 
consider and discuss ddress the 
significance, if any, of the July 1998 
examiner's comments, the veteran's 
private physician, the April 2004 VA 
audiometric report, and the June 2004 
audiologist's comments.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the veteran, 
the RO should arrange for the veteran to 
undergo VA examination by an appropriate 
physician, to obtain the requested 
medical opinion in response to the 
questons posed above.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

6.  If the veteran fails to report to any 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the evaluation 
and/or examination sent to the veteran by 
the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for an initial ,compensable 
rating for right ear hearing loss should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate.

9.  If any benefit on appeal is denied,  
the RO must furnish to the veteran an 
appropriate SSOC that includes citation 
to and discussion of all pertinent 
evidence and legal authority,and the  the 
RO should afford the veteran an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

